DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, and 5-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lloyd (US 3,496,933).
As to claim 1, Lloyd discloses an oral irrigator 10 (oral hygiene cleansing device, Fig. 1) comprising: a base unit 12, 14 including an upper base unit segment 12 and a lower base unit segment 14 (col. 3, ln. 7-13), the upper base unit segment 12, 16 defining a recess (within the interior of end portion 16 where tubing 62 is housed, see Fig. 1, col. 3, ln. 52-56); a reservoir 18 supported by the upper base unit segment 12, 16; a handle support (see annotated Fig. 1 below) attached to the upper base unit segment above the recess (the handle support is attached indirectly to the upper base unit segment 12, 16 through the reservoir 18, see annotated Fig. 1 below); an oral irrigator handle 64 supported by the handle support (see Fig. 1, col. 3, ln. 57-59); and a tube 62 (Fig. 2) attached to the handle 64 and in fluid communication with the reservoir 18 and the handle 64 such that fluid from the reservoir 18 flows through the tube 62 into the handle 64 (see Fig. 2, col. 3, ln. 57-59), wherein the tube 62 includes a coiled portion (coiled plastic tubing, col. 3, ln. 51-52) that is received in the recess defined by the upper base unit segment 12, 16 when the handle 64 is supported by the handle support (tubing 62 automatically recoils within the interior of the end portion 16, see col. 3, ln. 51-56).  

    PNG
    media_image1.png
    158
    517
    media_image1.png
    Greyscale

As to claim 3, Lloyd discloses that the handle support includes a first portion that wraps around a first side of the handle 64 and a second portion that wraps around a second side of the handle 64 (see annotated Fig. 1 below) to removably secure the handle 64 to the upper base unit segment 12 (handle 64 most be removable from the base unit 12 in order for a user to hold the handle and clean the mouth, see also col. 6, ln. 54-57 which describes that the base is for holding the handle when not in use).  

    PNG
    media_image2.png
    289
    517
    media_image2.png
    Greyscale


As to claim 6, Lloyd discloses that the handle support is positioned on a median plane of the recess (see annotated Fig. 1 below).

    PNG
    media_image3.png
    373
    517
    media_image3.png
    Greyscale

As to claim 7, Lloyd discloses a tip 66 attached to the handle 64 (see Fig. 1), wherein a distal end of the tip 66 is positioned above the reservoir 18 when the handle 64 is supported by the handle support (see Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11, 13, 14, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman et al. (US 2006/0078844), in view of Lloyd (US 3,496,933).
As to claim 1, Goldman discloses an oral irrigator 10 (oral care system 10, paragraph [0042]) comprising: a base unit (docking station 14, paragraph [0042]) including an upper base unit segment 30 (housing 30, paragraph [0045]) and a lower base unit segment (bottom surface of housing 30, Fig. 1), the upper base unit segment 30 defining a recess (where coiled tube 16 is stored, see Fig. 1, paragraph [0042]); a reservoir 36 supported by the upper base unit segment 30 (within housing portion 30, see paragraph [0045]); an oral irrigator handle 24 (handle 24 of oral care device 12, see Fig. 1, paragraph [0043]); and a tube (exit line/coiled tube 16) attached to the handle 24 
Goldman does not disclose a handle support attached to the upper base unit segment above the recess.  However, Lloyd teaches an oral irrigator having a handle support attached to a base unit 12, 18 at a position to engage the top of the handle 64 (see annotated Fig. 1 of Lloyd below).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the oral irrigator of Goldman to include the handle support on the upper base unit segment/housing 30 and engaging the top of the oral irrigator handle 24, as taught by Lloyd, in order to provide additional support for the handle for added stability.

    PNG
    media_image1.png
    158
    517
    media_image1.png
    Greyscale

As to claim 11, Goldman discloses an oral irrigator 10 (oral care system 10, paragraph [0042]) comprising: a base unit (docking station 14, paragraph [0042]) 
Goldman does not disclose a handle support attached to the base unit above the recess.  However, Lloyd teaches an oral irrigator having a handle support attached to a base unit 12, 18 at a position to engage the top of the handle 64 (see annotated Fig. 1 of Lloyd below).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the oral irrigator of Goldman to include the handle support on the base unit engaging the top of the oral irrigator handle, as taught by Lloyd, in order to provide additional support for the handle for added stability.

    PNG
    media_image1.png
    158
    517
    media_image1.png
    Greyscale

As to claim 13, the modified oral irrigator of Goldman discloses that the handle support is positioned on a median plane of the recess (Goldman discloses the recess is located centrally on the front of the device (see Goldman, Fig. 1) and Lloyd teaches the handle support located centrally on the device (see Lloyd, Fig. 1); thus, the modified oral irrigator will have the handle support located on the median plane of the recess which passes through the center line of the front of the device).  
As to claim 14, the modified oral irrigator of Goldman discloses that the handle support includes a first portion that wraps around a first side of the handle 64 (see annotated Fig. 1 of Lloyd below) and a second portion that wraps around a second side of the handle 64 (see annotated Fig. 1 of Lloyd below) to removably secure the handle 64 to the upper base unit segment 12 (handle 64 most be removable from the base unit 12 in order for a user to hold the handle and clean the mouth, see also col. 6, ln. 54-57 of Lloyd which describes that the base is for holding the handle when not in use).  

    PNG
    media_image2.png
    289
    517
    media_image2.png
    Greyscale

As to claim 16, the modified oral irrigator of Goldman discloses that the tube extends downward from a bottom end of the handle and then extends rearward toward the base unit and transitions into the coiled portion of the tube (see Fig. 1 of Goldman where the coiled tube 16 is shown behind the handle 24 at the bottom end, thus the tube must extend from the bottom of the handle and rearwardly).  
As to claim 17, the modified oral irrigator of Goldman discloses a tip 20 attached to the handle 24 (see Goldman, paragraph [0043]), wherein a distal end of the tip 20 is positioned above the reservoir when the handle 24 is supported by the handle support (see Goldman Fig. 1 where the reservoir 36 is within housing portion 30 and the tip 18 is above the entire housing portion 30).  
Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd (US 3,496,933), in view of Pieper et al. (US 1,857,866).
As to claim 2, Lloyd discloses that the handle further comprises an actuator 76 (valve control means 74 actuated by button 76, see Fig. 3, Fig. 4) that pauses fluid flow through the handle 64 (col. 4, ln. 3-8; col. 4, ln. 25-51 describes that release of button 
As to claim 4, Lloyd does not expressly disclose that terminal ends of the first and second portions of the handle support are spaced apart from each other by a distance sufficient to allow the tube to pass between the terminal ends.  However, Pieper teaches a handle support 32 for an oral irrigator that has first and second portions 33 spaced apart a distance sufficient to allow a tube 12 attached to the handle 40 to pass therebetween (see Figs. 1-3 where the distance between terminal ends of the flange 33 on support 32 is wider than the handle 40 and thus, is also wider than the tube 12, page 2, lines 63-72).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the oral irrigator of Lloyd so that the distance between the terminal ends of the first and second portions are spaced apart a distance sufficient to allow the tube to pass therebetween, as taught by Pieper, so that the tubing can be removed from the handle support when the handle is in use . 
Claims 8, 9, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman et al. (US 2006/0078844), in view of Lloyd (US 3,496,933), as applied to claims 1 and 11 above, and further in view of Lieberman et al. (US 5,259,519).
As to claim 8, the modified oral irrigator of Goldman discloses the claimed invention except that the handle support includes tabs that attach the handle support to the upper base unit segment.  However, Lieberman teaches a handle support 4 (holder 4) for a dental instrument 7 (toothbrush 7), which includes tabs 5 (end portions of T-shaped end portion 5) that removably attaches the handle support 4 to a holder 1 permanently adhered to a vertical wall (see Figs. 1, 5, and 6, col. 2, ln. 5-8; col. 2, ln. 15-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the oral irrigator of Goldman so that the handle support is removably attached to the base unit via slidable tabs/end portion 5, as taught by Lieberman, in order to allow the handle support to be replaced between users or removed for cleaning or replacement of parts. 
As to claim 9, the modified oral irrigator of Goldman discloses that the upper base unit segment defines slots (upper and lower slots on the C-shaped holder 1, see Figs. 1 and 4-6 of Lieberman) that receive the tabs 5 of the handle support 4 (see Figs. 1 and 6 of Lieberman, col. 2, ln. 5-8).  
As to claim 18, the modified oral irrigator of Goldman discloses the claimed invention except that the handle support includes tabs that attach the handle support to 
As to claim 19, the modified oral irrigator of Goldman discloses that the upwardly-extending wall of the base unit defines slots (upper and lower slots on the C-shaped holder 1, see Figs. 1 and 4-6 of Lieberman) that receive the tabs 5 of the handle support 4 (see Figs. 1 and 6 of Lieberman, col. 2, ln. 5-8).  
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman et al. (US 2006/0078844), in view of Lloyd (US 3,496,933), as applied to claims 1 and 11 above, and further in view of Mattingly (US 3,467,083).
As to claim 10, the modified oral irrigator of Goldman discloses the claimed invention except that the handle support is attached to the upper base unit segment between the reservoir and the recess.  However, Mattingly teaches an oral irrigator (Fig. 1) having a reservoir 11 positioned above a housing/upper base unit segment 10 and above a recess for the coiled tubing 16 (see Fig. 1, col. 2, ln. 42-46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was 
The modified oral irrigator of Goldman, with the reservoir positioned above the housing 30, now has the handle support (positioned near the top of the handle 24) between the reservoir (above the housing 30) and the recess (at the lower end of the housing 30).  
As to claim 20, the modified oral irrigator of Goldman discloses the claimed invention except that the handle support is attached to the upwardly-extending wall between the reservoir and the recess.  However, Mattingly teaches an oral irrigator (Fig. 1) having a reservoir 11 positioned above a base unit/housing 11 and above a recess for the coiled tubing 16 (see Fig. 1, col. 2, ln. 42-46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the oral irrigator of Goldman so that the reservoir is positioned above the housing, as taught by Mattingly, in order to provide easy access for refilling of the reservoir.
The modified oral irrigator of Goldman, with the reservoir positioned above the housing 30, now has the handle support (positioned near the top of the handle 24) between the reservoir (above the housing 30) and the recess (at the lower end of the housing 30).  

Claims 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman et al. (US 2006/0078844), in view of Lloyd (US 3,496,933), as applied to claims 1 and 11 above, and further in view of Pieper et al. (US 1,857,866).
As to claim 12, the modified oral irrigator of Goldman discloses the claimed invention except that the handle further comprises an actuator that pauses fluid flow through the handle, and wherein the handle support engages the handle below the actuator.  However, Pieper teaches an oral irrigator having an actuator 36 for pausing/starting the flow of fluid to the handle 40, and a handle support 32, 33 engaging the handle 40 below the actuator 36 (see Fig. 1, Fig. 3, page 2, lines 63-76, downward pressure of the thumb on member 36 causes valve to open, thus release of the member 36 will pause/stop the flow).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the oral irrigator of Goldman to include the actuator, as taught by Pieper in order to provide a convenient means for the operator to stop or start the flow of liquid through the handle, as desired.
As to claim 15, the modified oral irrigator of Goldman does not expressly disclose that terminal ends of the first and second portions of the handle support are spaced apart from each other by a distance sufficient to allow the tube to pass between the terminal ends.  However, Pieper teaches a handle support 32 for an oral irrigator that has first and second portions 33 spaced apart a distance sufficient to allow a tube 12 attached to the handle 40 to pass therebetween (see Figs. 1-3 where the distance between terminal ends of the flange 33 on support 32 is wider than the handle 40 and thus, is also wider than the tube 12, page 2, lines 63-72).  Therefore, it would have been . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartwein (US D318,918), Weiss (US 3,597,846), Monroe et al. (US 3,551,931), Bachman (US 6,056,710), Chang (US 2003/0060743), and Trenary (US 4,442,831) each discloses a dental device having a coiled tubing stored in a recess of a base unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785